IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 165 MM 2018
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
CRAIG EUGENE MOSS,                          :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2018, the Application for Leave to File

Original Process is GRANTED, and the “Assumption of Jurisdiction” is DENIED.